08/12/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0654


                                      DA 19-0654
                                   _________________

IN RE THE MARRIAGE OF:

TODD DELROY SCHMIDT,

             Petitioner and Appellee,
                                                                   ORDER
      and

AIMEE CATHERINE LAMOREAUX,
f/k/a/ AIMEE CATHERINE SCHMIDT,

             Respondent and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Amy Eddy, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  August 12 2020